Citation Nr: 0725511	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  06-24 744A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for scar of the left 
face, on the cheek. 

2.  Entitlement to service connection for a left cheek 
disorder (claimed as residuals of gunshot wound). 

3.  Entitlement to service connection for a left knee 
disorder. 

4.  Entitlement to service connection for a back disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse
ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from May 1972 to May 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2005 rating decision.  In March 2007, 
the veteran appeared at a Travel Board hearing at the RO 
before the undersigned. 

The issues of service connection for left cheek disorder 
(claimed as residuals of gunshot wound), left knee disorder, 
and a back disorder are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's current scar of the left face, on his cheek, is 
related to service. 


CONCLUSION OF LAW

A scar on the left side of the veteran's face, on the cheek, 
was incurred in service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2006). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the VCAA does 
not preclude the Board from adjudicating the appellant's 
claim.  This is so because the Board is taking action 
favorable to the appellant on the issue in appellate status 
and a decision at this point poses no risk of prejudice to 
the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

The first criteria for service connection is met as the 
veteran has been shown to have a current disorder.  The 
veteran has a visible scar of the left face check, as 
observed by the undersigned at his March 2007 Travel Board 
hearing.  Additionally, J.T. Williams, M.D. noted in his 
March 2007 letter that the veteran had a scar, noting that 
the veteran had worn a beard to cover the scar since he 
sustained the injury.  

The second criteria is also met.  Service medical records 
include a November 1972 report noting that the veteran 
stepped on a piece of metal that flew up and hit his left 
check.  The record also noted that there was a one inch scar 
on the left cheek.  In February 1973, a foreign body (metal) 
was excised from the veteran's face.  An undated x-ray of the 
left jaw, noting that the veteran was 18 years old (which the 
Board finds dates the record to be sometime in 1973), found a 
1.3 x 0.3 cm metallic density in the soft tissue 
approximately 1cm lateral and just slightly inferior to the 
angle of the left portion of the mandible.  

AT this hearing before the Board, the veteran testified that 
the scar now visible on his left cheek was incurred in 
service.  As the Federal Circuit noted in Jandreau v. 
Nicholson, ---F.3d ----, ----, No. 07-7029, slip op. at 7 
(Fed. Cir. July 3, 2007), lay evidence can be competent and 
sufficient to establish a diagnosis "when . . . a layperson 
is competent to identify the medical condition."  A scar is 
the type of disorder which a lay person may observe.  The 
veteran's testimony is competent to establish that the scar 
now visible on his left cheek was incurred in service.

Additional evidence which establishes that the final 
criterion for service connection is also met as there is an 
opinion which provides a nexus between service and the 
veteran's current scar.  In his March 2007 letter, Dr. 
Williams noted the veteran's in-service incident causing 
injury to his face.  Dr. Williams opined that the veteran's 
current problems were "more likely than not related in large 
part to his experiences while serving."

Based upon the evidence, the Board finds that all the 
criteria for service connection have been met for the 
veteran's scar of the left cheek.  It is unquestionable that 
the veteran has a current disorder and service medical 
records reflect that he developed a scar during service.  
Additionally, there is an opinion which indicates that 
current scar is related to service.  Therefore, service 
connection for a scar on the face is warranted.  
ORDER

Service connection for scar of the left face cheek is 
allowed, subject to the regulations governing the award of 
monetary benefits.
 

REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2006); see also 
Robinette v. Brown, 8 Vet. App. 69, 76 (1995).

As indicated above, the veteran has been granted service 
connection for a scar of the left face cheek.  The veteran 
contends that he has additional disorders of the left cheek, 
in addition to the scar.  A scar is rated according to 
location, type, and characteristics, and separate ratings may 
be assigned based upon appearance, healing, and/or impairment 
of function of the part affected.  Esteban v. Brown, 6 Vet. 
App. 259 (1994).  The evaluation of the same disability under 
various diagnoses, known as pyramiding, is to be avoided.  38 
C.F.R. § 4.14.  Where, however, separate and distinct 
manifestations have arisen from the same injury, separate 
disability ratings may be assigned where none of the 
symptomatology of the conditions overlaps.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).  Accordingly, an examination 
is necessary to determine the nature and extent of any 
disorder of the left cheek other than the scar, such as a 
muscle and/or nerve disorder.    

The veteran also contends that he has a current back disorder 
related to service.  He essentially asserts that he worked in 
the motor pool during service and he injured his back doing 
heavy lifting.  Service medical records show that in March 
1974 the veteran complained of upper back pain for 5 days 
after lifting heavy objects the week before.  Physical 
examination showed some limited range of motion of 
sternocleidomastoid and an impression of muscle spasm was 
noted.  Post-service medical records show that in June 1997, 
he had a hemilaminectomy L3-4 on the left and removal of 
extruded disc L3-4 on the left.  Records also show various 
complaints and treatment for back problems.  In his March 
2007 letter, Dr. Williams noted the veteran's frequent heavy 
lifting of objects during service and he opined that this 
could be directly related to lifting based on the veteran's 
report of excessive lifting during service.  Therefore, an 
examination is necessary to determine the nature and etiology 
of any back disorder.   

Additionally, the veteran contends that he has a current knee 
disorder related to service.  He asserts that during service 
he fell on metal floorboards and landed on his left knee.  
Service medical records show that in October 1972, the 
veteran had a left knee injury after falling and landing on 
his left knee.  Physical examination revealed full range of 
motion.  Post-service medical records show that in December 
2006, the veteran was seen for left knee meniscus tear.  
Also, in his March 2007 letter, Dr. Williams noted the 
veteran's service injury and noted that the veteran continued 
to have problems off and on over the years.  At the end of 
the letter, addressing the veteran's various problems, Dr. 
Williams opined that the veteran's problems today were "more 
likely than not related in large part to his experiences 
while serving."  Therefore, an examination is necessary to 
determine the nature and etiology of any knee disorder.   
 
Accordingly, the case is REMANDED for the following action:

1.  Advise the veteran that the evidence 
which would be most persuasive to 
establish his claims would be evidence 
proximate to his service discharge in 1975 
and that evidence proximate to service is 
more persuasive to substantiate his claim 
than more recent medical records.  Advise 
the veteran to identify any facility or 
provider from which he sought treatment 
soon after service.  

Advise the veteran of the alternative 
types of evidence he may submit to show 
that he had knee or back pain chronically 
and continuously following his 1975 
service discharge, especially employment 
clinical records, statements of 
individuals from his workplace, employment 
or insurance examination reports, 
statements from friends, records from his 
insurance showing bills for care for a 
back or knee problem, or similar types of 
evidence. 

Afford the veteran another opportunity to 
identify any provider from whom the 
veteran may have been treated after his 
service discharges whose records have not 
yet been associated with the claims file.  

2.  In particular, more complete records 
of the veteran's June 1997 surgical 
treatment of his back disorder, including 
the admission history and physical, 
operative report, and other pertinent 
records, from the facility at which that 
procedure was performed, as well as the 
pre-operative treatment records from 
William R. Brown, Jr., MD.  

The veteran should have an opportunity to 
review the list of physicians he 
identified with his August 2005 statement, 
and should have an opportunity to indicate 
whether any additional records which would 
be relevant to the claims for service 
connection for knee or back pain might be 
available.

3.  Schedule the veteran for a scar 
examination for the purpose of 
ascertaining the nature and extent of any 
residuals of the left face cheek scar, to 
include any muscle and/or nerve damage.  
The examination should comply with AMIE 
protocols for the appropriate examination.  
The claims folder must be made available 
to and reviewed by the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims folder was reviewed. 

The examiner should specifically opine 
as to whether there is a 50 percent 
probability or greater that any 
diagnosed muscle and/or nerve damage 
had its onset in service or was 
aggravated by the service connected 
left face cheek scar.  A rationale 
should be provided for any opinion 
given.  
   
4.  Schedule the veteran for back and left 
knee examinations for the purpose of 
ascertaining the nature and etiology of 
any back and left knee disorders.  The 
claims folder must be made available to 
and reviewed by the examiner(s) prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims folder was reviewed. 
    
The examiner should specifically opine 
as to whether there is a 50 percent 
probability or greater that any back 
disorder found on examination, is 
related to the veteran's period of 
active service.  If the requested 
opinion cannot be rendered without 
resort to speculation, the examiner 
should so state.  The examiner should 
also address Dr. William's opinion in 
the report.  A rationale should be 
provided for any opinion given.  

The examiner should specifically opine 
as to whether there is a 50 percent 
probability or greater that any left 
knee disorder, found on examination, is 
related to the veteran's period of 
active service.  If the requested 
opinion cannot be rendered without 
resort to speculation, the examiner 
should so state.  The examiner should 
also address Dr. William's opinion in 
the report.  A rationale should be 
provided for any opinions given.   

5.  Thereafter, the RO should readjudicate 
the issues of service connection for a 
left cheek disorder (other than a scar), a 
left knee disorder, and a back disorder.  
All applicable laws and regulations should 
be considered.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be provided with 
a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
TRESA M. SCHLECHT
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


